DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (USPN 10,548,200 B1), or alternatively in further view of Lessard et al. (US PGPub 2019/0211991 A1).
	As to claim 1, Xu discloses (Fig. 2) a heat dissipating structure for automotive LED headlight, comprising a radiator 12 (Col. 3, lines 22-24) formed integrally, wherein the radiator 12 comprises one or more heat radiating arms 121, the heat radiating arm 121 is provided with an embedded groove (place for locating #2, 5), the embedded groove is used for accommodating an assembly of a lamp bead board 2 and a heat pipe 5.

    PNG
    media_image1.png
    491
    445
    media_image1.png
    Greyscale
Xu
	As to the radiator being formed integrally, first, although there are two pieces 121, one piece of 121 alone satisfies all the claimed limitations for Applicant’s radiator.  Therefore, one piece of 121 would satisfy the claimed radiator.  Furthermore, the term integral in its broadest reasonable interpretation merely includes scope of, relating to or belonging as a part of the whole. Therefore, the combined two-piece 12 forms a whole radiator and is therefore formed integrally.
	Alternatively, Xu is silent as to both pieces of 12 being one monolithic element.
Lessard et al. discloses wherein the radiator is provided as split into two halves that are screwed together or as forming post 4 and base 2 as a one piece casting (Paragraph 34, Fig. 3), thus recognizing equivalent structures in the art.

    PNG
    media_image2.png
    315
    374
    media_image2.png
    Greyscale
Lessard et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the radiator as a one piece casting instead of as two distinct pieces, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.
	 As to claim 5, Xu discloses (Fig. 3) that the radiator is further provided with a cooling fan 13 (Col. 3, lines 28-30).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, or alternatively in further view of Lessard as applied to claim 1 above, and further in view of Lee (US PGPub 2014/0376248).
As to claim 2, Xu, or alternatively in further view of Lessard is silent as to the heat pipe and the lamp bead board are weldedly connected by solder paste for forming the assembly of the lamp bead board and the heat pipe.
Lee teaches (Fig. 2) attaching the heat pipe 31 coupled to the LED module 10 by soldering (Paragraph 45).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to solder the heat pipe to the lamp bead board in order to form a thermal attachment, as taught by Lee.  It is noted that the soldering of Lee does not specifically mention the use of a solder paste.  However, it is well-known in the art to use a soldering paste in order to perform the soldering step and it would therefore be obvious to one having ordinary skill in the art at the time of the invention to use soldering paste since the selection from among known suitable soldering methods for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 3, Xu discloses (Figs. 1 and 2) that the assembly 2, 5 is aligned with end portions of the embedded groove of the heat radiating arm 121.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, or alternatively in further view of Lessard as applied to claim 1 above, and further in view of Cho (KR 2016 0050732 A, citations herein refer to the attached machine translation).
As to claim 4, Xu, or alternatively in further view of Lessard is silent as to Applicant’s adapter plate.
Cho teaches (Fig. 1) the heat dissipating structure further comprises an adapter plate 10, a plurality of fixing holes are provided on the adapter plate 10; the fixing holes are used to fix the heat pipe 40 and the lamp bead board 31 for forming the assembly of the lamp bead board 31 and the heat pipe 40 (Paragraph 24).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include an adapter plate, as taught by Cho, in order to fix the lamp bead board and heat pipe assembly of Xu, or alternatively in further view of Lessard by similarly using holes in the adapter plate corresponding to the lamp bead and the heat pipe.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, or alternatively in further view of Lessard as applied to claim 5 above, and further in view of Jo (KR 20200048397A, citations herein refer to the attached machine translation).
	As to claim 6, Xu, or alternatively in further view of Lessard is silent as to Applicant’s tail cap.
	Jo teaches (Fig. 2) that the cooling fan 52 is covered by a tail cap 53 with a plurality of ventilation holes (unlabeled) for covering the fan (Paragraph 40).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to further include a tail cap over the cooling fan in order to cover the fan, as taught by Jo.  Covering the fan would protect the fan from damage. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, or alternatively in further view of Lessard as applied to claim 7 above, and further in view of Suetsugu et al. (US PGPub 2021/0010651 A1).
	As to claim 7, Xu, or alternatively in further view of Lessard teaches fasteners (unlabeled, Xu Fig. 2) for fixing the cooling fan 13 to the radiator 12.  
	It is noted that while the fasteners of Xu does not specifically state that the fasteners are screws, it is well-known in the art to use screws for fasteners and would be obvious to use screws since the selection from among known fasteners for their known purposes is generally within the abilities of one having ordinary skill in the art.
	Alternatively, Suetsugu et al. teaches (Fig. 4) using specifically screws 81a to fix fan 81 to radiator 80. (Paragraph 122)
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to fasten the fan to the radiator using screws since it is taught as suitable by Suetsugu et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875    

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875